  Case 20-00270       Doc 15         Filed 12/01/20 Entered 12/01/20 11:52:26          Desc Main
                                       Document     Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 In re: WHITNEY BELL,                              )    No. 20-14918
                                                   )
                        Debtor.                    )    Chapter 7
 WHITNEY BELL,                                     )
                                                   )
                        Plaintiff,                 )
                                                        Judge Cassling
                                                   )
                        v.                         )
                                                        No. 20-270
                                                   )
 DEPARTMENT OF                                     )
 EDUCATION/NELNET,                                 )
                                                   )
                        Defendants.                )

                                             ANSWER

       The United States Department of Education (Education), by its attorney, John R. Lausch,

Jr., United States Attorney for the Northern District of Illinois, answering the specific allegations

of the complaint, admits, denies, or otherwise avers as follows:

       1.       Complaint: This is adversary proceeding in which the plaintiff, Whitney Bell is
seeking relief through § 523(a)(8), judicial undue hardship discharge.

               Response: Admit.

         2.      Complaint: This Court has jurisdiction over this case as the plaintiff resides within
its jurisdiction.

               Response:      Education admits that this court has jurisdiction over this case.

Education lacks knowledge or information sufficient to form a belief about the remaining

allegations of paragraph 2; accordingly, they are denied.

       3.      Complaint: Plaintiff has standing to bring this action pursuant to § 523(a)(8).

               Response:      Education admits that Bell has standing to bring this adversary

proceeding.
  Case 20-00270       Doc 15      Filed 12/01/20 Entered 12/01/20 11:52:26             Desc Main
                                    Document     Page 2 of 6



       4.      Complaint: Venue is proper pursuant to of the United States Bankruptcy Court
for 11 U.S.C. §§ 101(41), 109(b).

               Response: Deny.

        5.       Complaint: On or about 04/08/2011, Ridley Lowell Business & Technical
Institute enrolled me in the electrical program and applied for direct loans. I did not satisfy the
alternative to graduation from high school requirements under section 484(d) of the Act that were
in effect at the time of certification. This loan is a great hardship on me as I have not benefited in
any way from it and have not been able to work in this trade to pay off the loan. Ridley Lowell
did not deliver on any of its guarantees. The so called “instructors” were not qualified teachers
with a degree. They only had high school diplomas and experience in the field. They allowed me
to be treated disrespectfully by the male students and instructors, tried to expel me when I was
verbally attacked and almost physically attacked by a male student, excluded me from the award
ceremony out of retaliation for being reported on, and barely taught anything. They made no effort
to find me an internship, they had me use working at a nail salon and fixing a friend’s outlet as my
internship. They did not do anything with job placement. I graduated with honors and my conduct
was exemplary, I should not have been treated like that. I have not been able to work in this trade
or benefit from this diploma since graduation.

               Response: Education lacks knowledge or information sufficient to form a belief

about the truth of the allegations of paragraph 5; accordingly, they are denied.

        6.     Complaint: On or about May 12, 2012 my oldest sister Ronyelle Bell was
informed that she had renal failure and was in her fourth stage. My mother and sister had to move
in with me, and I became their sole caregiver and provider. This was very financially, physically,
mentally and emotionally stressful for me. I ended up having to take a cleaning job just to provide
for my family at 22 years old. I donated my kidney to my sister on May 8, 2014 at the New York
Presbyterian hospital. This changed my energy level and body. I moved my family to Texas due
to the very high cost of living in New York. However, I was unable to find sufficient work in
Texas. Eventually we [remaining text is not legible].

               Response: Education lacks knowledge or information sufficient to form a belief

about the truth of the allegations of paragraph 6; accordingly, they are denied.

        7.      Complaint: I have been taking care of my mother age 71 and sister whom are both
disabled from 2012 until today. This loan is an undue hardship due to the fact that I am not
benefiting by working in the trade for which I studied. I cannot take refreshment courses for free
promised by Ridley Lowelle, because they were dropped from receiving federal loans for their
fraudulent practices and closed abruptly in 2018. Due to not being able to work in my field I have
forgotten much of what I learned. I take care of my family fulltime. I do not have time, knowledge,
or ability to work in the electrical field. I also cannot provide for myself and pay this loan.




                                                  2
  Case 20-00270        Doc 15     Filed 12/01/20 Entered 12/01/20 11:52:26              Desc Main
                                    Document     Page 3 of 6



               Response: Education denies the allegations in the second sentence of paragraph 7.

Education admits that Ridley Lowell closed in 2018 and that it was deemed ineligible to receive

Title IV funds but denies that it was deemed ineligible based on fraudulent practices. Education

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations of paragraph 7; accordingly, they are denied.

        8.      Complaint: On or about June 08, 2020 I sent in an application of School Closure
to Nelnet/Department of Education. They sent out a letter informing me that they were reviewing
my case on or about June 11, 2020 and on or about June 15, 2020 they sent a denial letter. They
also falsely stated that they received my application on June 02, 2020. This was false I signed it
for that day but mailed it out on June 08, 2020. It took the Department of Education no time to
deny me. Nelnet/Department of Education also entered me into two forbearances that I did not
agree to or sign for. I am not referring to the Covid-19 forbearance.

               Response: Education admits the allegations in the first and second sentences of

paragraph 8. Education denies the allegations in the third, fourth, and fifth sentences of paragraph

8. Education lacks knowledge or information sufficient to form a belief about the allegations in

the sixth and seventh sentences of paragraph 8; accordingly, they are denied.

        9.       Complaint: The Department of Education has yet to approve my application for
false certification, that I absolutely qualify for pursuant to 34 CFR§ 685.215. I applied for said
discharge on or about July 20, 2020 with an affidavit and exhibits to prove all said facts, as if
restated. I did not receive any correspondence referring to my false certification application until
I reached out to them on July 23, 2020 to see if they had received my application. The
representative stated they would send out a notice soon. On July 24, 2020 in the evening stating
they were reviewing my case. I again reached out to Nelnet/Department of Education on July 30,
2020 to inquire of the status of my claim. Nelnet representative Tammy told me that the docket
stated that my application and exhibits was received on 07/23/2020 but was entered into the docket
on 07/28/2020 and was pending. Please see exhibit A, school transcript and copy of my GED.

               Response: With respect to the first sentence of paragraph 9, Education denies that

Bell qualifies for a false certification discharge and admits that her application for such a discharge

was not approved and, in fact, was denied on November 23, 2020. With respect to the second

sentence of paragraph 9, Education admits that Bell submitted an application for a false

certification discharge dated July 20, 2020, and provided additional documentation with her

                                                  3
  Case 20-00270        Doc 15     Filed 12/01/20 Entered 12/01/20 11:52:26              Desc Main
                                    Document     Page 4 of 6



application, but otherwise denies the allegations in the second sentence.            Education lacks

knowledge or information sufficient to form a belief about the allegations in the third, fourth, fifth,

and seventh sentences of paragraph 8; accordingly, they are denied. Education admits the

allegations in the sixth sentence of paragraph 8.

        10.     Complaint: I recently received a letter from Nelnet/Department of education on
October 22, 2020 falsely alleging “we were unable to fully process your application due to missing
information. Specifically, you did not provide answers to questions number 9 and number 10. As
a result, your discharge request has been placed on hold.” This is false in its entirety as number 6
instructs me to skip to number or item 11 if I answer “Yes” to which I answered “Yes”. I applied
for a false certification on July 20, 2020 it is now November 9, 2020. I feel the department of
Education is acting in bad faith. I do believe the Department of Education to have competent
workers that understand their application and to have basic reading comprehension. Therefore this
shows that the Department of Education has no intentions to discharge my loan and understands I
qualify. This notice was only sent to me after they were served. It makes since that their attorney
is trying to have this case dismissed. Please see exhibit B, Department of education application,
page 1, line number 6, herewith attached.

               Response: Education admits that paragraph 10 accurately quotes a letter from

Nelnet dated October 13, 2020, and that the letter incorrectly suggested that Bell was required to

provide answers to questions number 9 and 10; otherwise, Education denies the allegations in the

first, second, third, and fourth sentences of paragraph 10. On November 23, 2020, upon further

review of Bell’s application, Nelnet sent Bell a letter informing her that her application was denied.

Education admits the allegations in the fifth sentence of paragraph 10. Education denies the

remaining allegations in paragraph 10.

        11.     Complaint: On or about June 2019 my sister again lost her kidney and is back on
dialysis and is in her fourth stage of kidney failure. I now have to assist her with bathing, walking
as she had a bad fall and has caused her to have difficulty walking, and other daily functions. My
time is spent taking care of my disabled mother who is legally blind and my sister who is disabled.
I was able to recently find temporary work. I do not have the finances to pay for this loan, I cannot
benefit from it whatsoever, as if restated. This loan is causing me undue hardship and I cannot
provide for myself and pay off this loan. My circumstances require me to keep part time or
temporary job so I can take care of my family. I would like to have this loan discharged as I do
qualify for a discharge. Please see exhibit C, my sister Ronyelle Bell’s hospital records and
hospital record of me donating my kidney.



                                                    4
  Case 20-00270       Doc 15     Filed 12/01/20 Entered 12/01/20 11:52:26           Desc Main
                                   Document     Page 5 of 6



               Response: Education lacks knowledge or information sufficient to form a belief

about the truth of the allegations of paragraph 11; accordingly, they are denied.

       12.     Complaint: Undue hardship discharge § 523(a)(8); 28 U.S. Code § 1653.

               Response: Education admits that Bell is seeking an “undue hardship” discharge of

her student loans under § 523(a)(8), but otherwise denies the allegations in paragraph 12.

       13.     Complaint: Plaintiff re-alleges and incorporates herein the allegation contained in
paragraphs 1 through 13.

               Response: Education incorporates its responses to paragraphs 1-12.

       WHEREFORE, the United States Department of Education requests that the case be

dismissed with costs and that the court award such further relief as may be appropriate.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ David H. DeCelles
                                                 DAVID H. DECELLES
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-4220
                                                 david.decelles@usdoj.gov




                                                 5
  Case 20-00270      Doc 15     Filed 12/01/20 Entered 12/01/20 11:52:26           Desc Main
                                  Document     Page 6 of 6



                                     Certificate of Service
       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5, L.R. 7005-1, and the Administrative Procedures for the Case

Management/Electronic Case Filing System, the following document:

                                           ANSWER

was sent by first class mail on December 1, 2020, to:

       Whitney Briana Bell
       459 W. Division St.
       Unit 405
       Chicago, IL 60610



                                                s/ David H. DeCelles
                                                DAVID H. DECELLES
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-4220
                                                david.decelles@usdoj.gov
